Title: To Thomas Jefferson from Albert Gallatin, 24 July 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                24 July 1807
                            
                        
                        The suspicions raised against Demun by Gen. Wilkinson & Colo. Depeyster’s intercepted letter to him
                            prevented my sending him further orders to proceed with the survey for six months longer & have deprived us of a survey
                            of the coast between Chafalaya and mouth of Mississippi
                        Two things in this report deserve notice at this time—
                        1. Facility of conveying the Spanish treasures from Vera Cruz to the Mississippi by the Chafalaya, avoiding
                            the cruising ground at the mouth of the Mississippi.
                        2. Danger of an enemy landing on the coast, particularly at Barataria, and proceeding by Bayous to N. Orleans, avoiding our flotilla & Plaquemine.
                    